DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Information
Pursuant to 37 CFR 1.105, the Examiner is requiring the submission, from individuals identified under 1.56(c) and from the Assignee, of the following information that is considered necessary to properly examine the application:
Answer to the following specific question seeking Applicant’s factual knowledge:
During the search, the Examiner has identified two applications filed with foreign patent offices, whose disclosures appears identical to the examined US application:
CN-202110191927.8, being assigned to “Ke Hui LP” (as opposed to Covidien). The Office was not notified by the Applicant of this application and publication, and is unaware of prior searches related to this application.
EP3875042 filed with the EPO, assigned with Covidien. The Office has been made aware by the Applicant (IDS filed 07/14/2021) of this application, and was able to review related prosecution and searches.
The individuals identified under 1.56(c) and the Assignee: 
are invited to identify any additional patent applications which may have been filed with foreign patent offices, having identical disclosures to the examined US application.
are invited to either (A) provide a statement clarifying that no prior searches have been conducted by the Applicant and its Representatives, or by a foreign Patent Agency examining this application or a closely related co-invented application, or (B) provide copies of prior art identified as relevant to this application or to a closely related co-invented application under examination by the USPTO or by a foreign Patent Agency. This may be done without duplicating the information provided on the IDS documents filed on 5/28/2020 and 7/14/2021.
Please see MPEP 704.12 regarding completeness of replies in response to Requirements for Information.

Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20210275171). Appropriate correction is required:
Para 0004. The phrase “… a small entrance wounds” is unclear.
Para 0056. The phrase “… operation of a clamp member0” includes a typo.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20210275171). :
The drawings fail to show the following features as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d):
An arrow ”B” is not shown in Fig. 13 (see Para 0061, line 2);
Guide surfaces 70, first and second links 60a-b are not shown in Fig. 14, (Para 0061: “As can be seen in FIG. 14, the guide surfaces 70 of the first and second pivot links 60a and 60b define the channel 70a through which the flexible beam 132 extend”).
An arrow ”I” is not shown in Fig. 14 (see Para 0062, line 3).
The drawings are objected to under 37 CFR 1.84(p)(4) because:
Reference character "72" has been used to designate both a distal portion (Para 0049: “distal portion 72”), and a proximal portion (Fig. 12 shows 72 located proximally to portion 74, in effect appearing to represent a proximal end instead of a distal one). 
SUGGESTED CORRECTION : correct Fig. 12 so that labels 72 and 74 are switched.
Reference character "82" has been used to designate both first articulation link (Para 0049, 0053, etc.), and a cam member (Fig. 14 shows a cam 82 located to the left of the figure, at the distal end of a link labeled identically “82”). 
SUGGESTED CORRECTION : in Fig. 14, replace the left instance of “82” by “92”. Leave the right instance of “82” unchanged.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim objections
Claim 19 is objected, because of the phrase “the proximal portion of the outer tube”. Said phrase is interpreted as “a proximal portion of the outer tube”, as opposed to being interpreted as a recitation without sufficient antecedent basis. This is considered as not raising indefiniteness issues, and the interpretation above appears consistent Recommended correction: Replace “the proximal portion of the outer tube” by “a proximal portion of the outer tube”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding Claims 1, 16, and 19, the prior art of record fails to teach an instrument (“stapling device” per Claim 1, or more broadly “surgical device” per Claims 16 and 19) having all claimed limitations, particularly comprising:
a jaw-equipped, openable-and-closable, tool assembly
an adapter assembly having an outer tube whose distal end supports the tool assembly in such a way that it allows articulation of the tool assembly (understood as implying movement between a non-articulated position where a longitudinal axis of the tool assembly and a longitudinal axis of the adapter assembly coincide – see X and Y in Fig. 1, also Fig. 12 – and an articulated position where the two longitudinal axes are misaligned – see dotted line profile in Fig. 1, also Fig. 13), 
an articulation mechanism comprising an adapter cam having a first and second (per Claims 16 and 19) or a first and third (per Claim 1) cam channels and an articulation link connected distally to the tool assembly and proximally to a first cam received in the first cam channel
a proximal end of the outer tube supporting a second cam received within the second cam channel,
wherein rotational movement (interpretation of “movement” in light of the specification is only limited to a rotational movement, as depicted by arrow “C” in Figs. 13-14, also see Para 0061: “the barrel cam 80 is rotated”; no other movement is supported by the specification) of the adapter cam causes 2 actions:
movement (interpretation of “movement” in light of the specification is limited to a longitudinal movement) of the articulation link which in turns moves the tool assembly between articulated and non-articulated positions;
movement (interpretation of “movement” in light of the specification is limited to a longitudinal movement; note Para 0062: “moved distally …to advance the outer tube 40 in relation to” ; also see lower-most horizontal arrow in Fig. 14, depicting a distal translation of outer tube 40) of the outer tube in relation to a drive assembly (as detailed in Claims 1 or 16) or with respect to a handle assembly (as detailed in Claim 19).
For illustration purposes, Figs. 4, 11, and 14 of the examined disclosure show an adapter cam 80 having a first cam channel 4 receiving a first cam 92 and a second (per Claims 16 and 19) or a third (per Claim 1) cam channel 106 receiving a second (per Claims 16 and 19) or a third (per Claim 1) cam member 110, rotation of the adapter cam 80 causing both translations identified above, with the effects recited.   
This is different than the closest prior art identified, for example US Pub 20160174971 by Baxter et al (“Baxter”) may be interpreted as teaching a cam adapter (barrel 261 in Fig. 8-9, copied for convenience below) connected to articulation links 270-280, and located in the proximity of an outer tube 224 (Fig. 10). Nevertheless, Baxter’s outer tube is not equipped with another cam received in one of the cam channels of the cam adapter 261, so that a rotation of the cam adapter 261 causes the two actions identified and discussed above. 

    PNG
    media_image1.png
    537
    1431
    media_image1.png
    Greyscale

Figs. 8-9 of Baxter, for illustration and to show contrast with the examined application (details above)

Since the prior art (note references cited in the attached PTO-892) teaches devices that lack said features, the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-15, 17-18 are allowed as depending from independent Claims 1 and 16 found allowable above.
Claim 20 would be allowable if rewritten to overcome the objection to Claim 19 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731